Citation Nr: 1143924	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-50 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for low back disability, claimed as due to service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to November 1994.

This matter came to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in January 2011; the transcript is of record.  This matter was remanded in April 2011.

In an April 20, 2011 decision, the Board granted entitlement to a 20 percent disability rating (but no higher) for postoperative degenerative changes, left knee.  Such decision was issued to the Veteran on April 20, 2011, and accompanying the Board decision was 'Your Rights to Appeal Our Decision.'  The Veteran was informed that he had 120 days from the date of the decision to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims (Court).  In a May 12, 2011, rating decision the RO implemented the Board decision, assigning the 20 percent disability rating, effective July 22, 2008.  In correspondence received by the Appeals Management Center (AMC) on June 29, 2011, the Veteran stated that he wished to appeal the May 2011 RO decision.  Such decision is merely implementing the April 20, 2011 Board decision, and the rating assigned is only appealable to the Court.  Thus, the June 29, 2011 submission is not accepted as a notice of disagreement or Notice of Appeal, as such appeal was to be filed with the Court .  The June 29, 2011 submission could be construed as an increased rating claim for postoperative degenerative changes, left knee, and is referred to the RO for appropriate action.  


FINDINGS OF FACT

Low back disability was not manifested during service; current back disability is not otherwise related to the Veteran's active service; and, it is not etiologically related to the Veteran's service-connected left knee disability.


CONCLUSION OF LAW

Low back disability was not incurred or aggravated in service and back disability was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA) of 2000, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In September 2008, the Veteran was issued VCAA notice with regard to his service connection claim.  Such notice predated the December 2008 rating decision.  See id.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the April 2011 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and VA outpatient treatment records.  In a submission received from the Veteran in September 2011, he checked a box indicating that he had more information or evidence to support his appeal and that VA would wait a 30-day period to give him an opportunity to submit the evidence.  However, to date the Veteran has not submitted any additional evidence in support of his appeal and the 30-day period has expired.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent VA examinations in November 2008 and May 2011 pertaining to his service connection claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.


Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The provisions of 38 C.F.R. § 4.9 make a distinction between congenital and acquired defects.  Service connection for congenital or developmental defect is precluded by 38 C.F.R. § 3.303(c), 4.9.  VA's Office of the General Counsel  has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary disease, for which service connection may be granted, if initially manifested in or aggravated by service.  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990); O.G.C. Prec. Op. 67-90, 55 Fed. Reg. 43253 (1990).  Defects were defined as "structural or inherent abnormalities or conditions that are more or less stationary in nature."  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990).

Service connection is in effect for postoperative degenerative changes, left knee, rated 20 percent disabling.  In July 2008, the Veteran filed a claim of service connection for low back disability, claimed as secondary to his left knee disability.  

In November 2008, the Veteran underwent a VA examination of the left knee and back.  Upon physical examination, the examiner diagnosed chronic lumbosacral strain.  The examiner stated that this is not related to the left knee injury.  His chronic lumbosacral strain is more likely due to his scoliosis and to the narrow L5-S1 interspace which is likely developmental.  The examiner stated that this is congenital and aggravated by the aging process.  

In May 2011, the Veteran underwent another VA examination.  The Veteran reported initially feeling low back pain in 2005, and stated his belief that it was due to his left knee.  Upon physical and x-ray examination, the examiner stated that his low back disability is not caused by or a result of traumatic osteoarthritis.  The examiner explained that when one joint (in paired joints like the knee or ankle) has post-traumatic osteoarthritis, to reduce pain, a patient can put less weight on that joint which means more weight is borne by the other joint in the pair.  Then, one could see that one developing osteoarthritis after many years.  In this Veteran, weight from the left knee is not transferred to lumbar spine.  In any case, the pathology seen in the lumbar spine is a mild disc bulge at L4-5 level, no narrowing of spinal canal, no pressure on spinal nerves, and should not cause much pain in low back.  

Upon review of the evidence of record, the Board has determined that service connection is not warranted for low back disability.  

The Veteran has not claimed and the record does not reflect that low back disability had its onset in service or is otherwise related to active duty.  By the Veteran's own admission, his back disability did not manifest until in or about 2005, which constitutes a 10 year period after separation from service.  There is otherwise no basis to support an etiological relationship to service.  

The evidence of record also does not support the Veteran's assertion that his low back disability is due to or aggravated by his left knee disability.  As detailed, both the November 2008 and May 2011 VA examiners opined that his back disability was not due to his left knee disability, and the November 2008 VA examiner opined that it was likely due to a congenital condition and aggravated by the aging process.  The May 2011 VA examiner opined that his low back disability is not caused by or a result of traumatic osteoarthritis of the left knee, explaining that weight from the left knee is not transferred to the lumbar spine.  It follows that low back disability was not caused or aggravated by service-connected left knee disability.  The opinions of the November 2008 and May 2011 VA examiners lead to a finding that the Veteran's back disability is less likely than not related to his service-connected left knee disability.  The Board accepts the examiners' opinions as being the most probative medical evidence on the subject, as such were based on a physical examination of the Veteran and a review of all historical records.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there are no other opinions with regard to the etiology of his back disability. 

The Board has considered the Veteran's contention that a relationship exists between his low back disability and his service-connected left knee disability.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005). 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

In this capacity, the Board finds the Veteran is competent to attest to his current symptoms related to his back disability.  The Veteran, however, is not competent to relate his back symptomatology to his left knee disability as he does not have the requisite medical expertise, and he has submitted no medical evidence in support of such assertion. 

In conclusion, a preponderance of the evidence is against a finding that the Veteran's back disability is causally related to a service-connected disability.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for low back disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


